Citation Nr: 1629328	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to September 1962 and from April 1976 to July 1977.  He died in July 2008.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for the cause of the Veteran's death.

In November 2011, the appellant appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2012, when it was remanded for further development, to include obtaining private treatment records and a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The VLJ who presided at the November 2011 hearing and signed the October 2012 remand has since retired.  The appellant was sent a letter in May 2016 advising her of her right to request a hearing before another VLJ.  The letter was sent to the appellant's address of record, but was subsequently returned with a notation stating "moved left no address unable to forward return to sender."  In the normal course of events, it is the claimant's burden to keep VA apprised of her whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that if the claimant does not keep VA informed, "there is no duty on the part of the VA to turn up heaven and earth" to find her).  Under these circumstances, the appellant is deemed to have been notified of her right to request an additional hearing.  See 38 C.F.R. § 3.1(q) (stating that "notice" means written notice sent to a claimant at the latest address of record).  In accordance with the terms of the notification sent, the Board presumes that the appellant does not wish to request a new hearing and will adjudicate the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks compensation benefits for the cause of the Veteran's death, which is listed on his death certificate as pneumonia.  The Veteran contracted pneumonia after being on a ventilator for a prolonged period of time and having limited mobility due to service-connected Charcot-Marie-Tooth disease.  The Veteran was first placed on a ventilator at the VA hospital in Gainesville, Florida, where he was being treated for congestive heart failure after suffering a cardiac arrest.

At the November 2011 Board hearing, the appellant testified that the Veteran had gone to the Gainesville Florida VA hospital in February 2008 to be treated for swelling (as a result of his congestive heart failure) and was to be released a few days later.  Instead, he was taken for a nuclear stress test on his heart and suffered a cardiac arrest.  After that time, he was placed on a ventilator that remained in place almost continually until the day he died.  The appellant also testified that the nuclear stress test which caused the Veteran's heart attack was not ordered by his doctor but was meant for another patient and that, as a result, specific premedication necessary to render the test safe for the Veteran was not provided.  The claims file contains VA treatment records from Gainesville for April 2008 which refer to the Veteran suffering a myocardial infarction or cardiac arrest on February 27, 2008.  However, the records of that treatment are not contained in the claims file.  In addition, any signed informed consent documents related to the nuclear stress test are not in the claims file.  These records must be obtained on remand.

In September 2013, VA obtained an expert medical opinion regarding this claim. That opinion noted that the Veteran was intubated on February 27, 2008 after a cardiac arrest and emergency lifesaving measures.  Based on the circumstances under which the Veteran was intubated and subsequently placed on a ventilator, the provider offered the opinion that the treatment had likely prolonged the Veteran's life.  However, the opinion did not address the cause of the Veteran's cardiac arrest and whether that was the result of fault on the part of VA, to include whether administering a nuclear stress test was error in light of his medical problems.  As such, once all relevant records have been obtained and incorporated in the claims file, a new medical opinion should be obtained to address the question.


Accordingly, the case is REMANDED for the following actions:

1. Obtain from the VA hospital in Gainesville, Florida which cover the Veteran's treatment there from February 2008 through April 2008 which specifically include any cardiac tests or treatment and the records pertaining to the Veteran's February 27, 2008 cardiac arrest and the ensuing emergent treatment.

The records obtained should include any and all signed documents pertaining to informed consent to treatment, especially cardiac treatment and testing.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the appellant and her representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Once the relevant records are obtained and incorporated in the claims file, an expert medical opinion should be obtained.  The opinion needs to address the following:

a) Does the record demonstrate that there was any relationship between the Veteran's hospital care received at VA and the cardiac arrest suffered on February 27, 2008, to include administration of a nuclear cardiac stress test?
b) Provided that a nuclear cardiac stress test was administered, explain the purpose for the test, the circumstances under which it was administered, and contraindications to administration of such a test in the case of the Veteran.  Please also indicate if specific medications would have been required as a result of the Veteran's medical conditions at the time of such a test and, if so, whether the record shows if such medications were provided.
c) Indicate whether informed consent was obtained prior to any treatment administered, to include a nuclear cardiac stress test.  State if the informed consent documents include information on foreseeable adverse outcomes or effects of any of the treatment or testing administered.
d) In light of all of the information and evidence of record, to include the appellant's testimony at hearing, provide an opinion as to whether the Veteran's cardiac arrest and subsequent intubation were proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical treatment, and testing or examination.

In answering these questions, please state if any of the records indicate that any of the treatment received by the Veteran might have been provided in error, to include the nuclear stress test being intended for a different patient at the facility.

A comprehensive rationale is to be supplied for all opinions offered.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) and provide the appellant and her representative an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




